17 So.3d 305 (2009)
Clarence DENNIS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-3945.
District Court of Appeal of Florida, Fourth District.
March 11, 2009.
*306 Carey Haughwout, Public Defender, and Barbara J. Wolfe, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Heidi L. Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.
DAMOORGIAN, J.
Clarence Dennis appeals his conviction and sentence for felony battery. He raises two issues on appeal, and we affirm as to both issues. Only one of the issues warrants discussion; that is, whether the trial court erred in denying Dennis's motion to dismiss on his claim of statutory immunity brought under section 776.032, Florida Statutes, because there were disputed issues of material fact. We find no error in the trial court's decision to deny the motion to dismiss. As we recognized in Velasquez v. State, 9 So.3d 22 (Fla. 4th DCA 2009), a motion to dismiss based on statutory immunity is properly denied when there are disputed issues of material fact. Accordingly, we affirm.
Affirmed.
WARNER and MAY, JJ., concur.